Citation Nr: 1047653	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  06-07 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation based upon the need 
for aid and attendance or by reason of being housebound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in May 2005 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In April 2010, the Board remanded this matter to the RO to 
schedule a Travel Board hearing.  The Veteran testified at a 
hearing before the undersigned at the Montgomery, Alabama RO in 
June 2010.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After careful review of the evidence, the Board finds that 
additional development is necessary before proceeding to evaluate 
the merits of the Veteran's claim for special monthly 
compensation.  Unfortunately, the evidence presently of record is 
not adequate to render a determination regarding that claim on 
appeal.

The claims file contains a VA examination dated in March 2005 for 
aid and attendance.  The March 2005 VA examiner determined that 
the Veteran did not require daily skilled service.  The Veteran's 
VA physician submitted a letter dated in January 2006 asserting 
that the Veteran needs help with driving and activities around 
the house due to nonservice-connected dementia and his service-
connected PTSD.  In May 2007, the Veteran submitted a statement 
in support of claim asserting that his service-connected 
disabilities have become worse and he needs someone to assist him 
with his daily activities.  A May 2009 VA examination evaluated 
the Veteran's current service-connected PTSD symptoms; however, 
the examiner did not evaluate the Veteran's symptoms to determine 
whether he needed aid and attendance.  Furthermore, the Veteran 
was not provided with a VA examination after the Veteran 
indicated his symptoms became worse with respect to his other 
service-connected disabilities.  The U.S. Court of Appeals for 
Veterans Claims has held that "[w]here the veteran claims a 
disability is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state of 
the condition, the VA must provide a new examination."  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992).  Thus, the Board finds 
that the Veteran must be provided with an additional VA 
examination to determine whether the Veteran is in need of the 
regular aid and attendance of another person, or bedridden, 
solely due to his service-connected disabilities.

The Veteran must be advised of the importance of reporting to the 
scheduled VA examination and of the possible adverse 
consequences, to include the denial of the claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
by an examiner with appropriate expertise 
to determine whether he meets the 
requirements for special monthly pension 
based on the need for regular aid and 
attendance or by reason of being 
housebound.  The claims folders, to 
include this Remand, must be reviewed by 
the examiner.  The examination should take 
into account all of the Veteran's service-
connected disabilities (PTSD, rated at 70 
percent; shrapnel fragment would to the 
chest with left pneumothorax, rated at 20 
percent; gunshot wound residuals to the 
left shoulder with muscle damage, rated at 
20 percent; left 4th and 5th rib fracture 
residuals, rated at 0 percent; and left 
arm scar, rated at 0 percent).  The 
examiner should also specifically take 
into consideration his need for assistance 
to perform the needs of nature, of the 
limits on his movements inside his house, 
his need for a companion when he goes 
outside his home and the his functional 
limitations due to his service-connected 
disabilities.  

The examination report should contain 
sufficient information to determine 
whether it is at least as likely as not 
that the Veteran is in need of regular aid 
and attendance, that is, whether he is 
helpless or is so nearly helpless as to 
require the regular aid and attendance of 
another person, due solely to his service-
connected disabilities.  The Board notes 
for the record that the criteria for 
establishing the need for aid and 
attendance include consideration of 
whether the appellant is blind or is so 
nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field 
to 5 degrees or less; or whether he is a 
patient in a nursing home because of 
mental or physical incapacity; or whether 
he establishes factually a need for aid 
and attendance under the criteria set 
forth under 38 C.F.R. § 3.352(a) 
(inability to dress/undress, or to keep 
ordinarily clean/presentable; frequent 
adjustment of special 
prosthetic/orthopedic appliances requiring 
the aid of another; inability to feed 
himself; inability to attend to wants of 
nature; or incapacity, physical or mental, 
that requires assistance on a regular 
basis to protect from hazards/dangers 
incident to daily environment).  If the 
Veteran is in need of aid and attendance 
due to his nonservice-connected 
disabilities, that should also be noted.

In addition to the foregoing, the 
examination report should contain 
sufficient information to determine 
whether it is at least as likely as not 
that the Veteran is housebound, in that 
the appellant is bedridden or 
substantially confined to his home or 
immediate premises by reason of permanent 
disabilities, due solely to his service-
connected disabilities.  

The examiner should explain the rationale 
for all opinions given.

2.	Upon completion of the foregoing, the RO 
should readjudicate the Veteran's claim of 
entitlement to special monthly 
compensation based on aid and attendance, 
based on a review of the entire 
evidentiary record.  If the benefit sought 
on appeal remains denied, the RO should 
provide the veteran and his representative 
with a supplemental statement of the case 
and the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedure, the case should be returned to 
the Board for further consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


